Title: To Thomas Jefferson from the Philadelphia Chamber of Commerce, 10 October 1801
From: Philadelphia Chamber of Commerce
To: Jefferson, Thomas


Philadelphia, 10 October 1801. The memorial of the Chamber of Commerce represents that ships “cruizing under Spanish Colors” threaten the extinction of American trade with Mediterranean ports. According to recent information, a number of American-owned ships have been captured and taken into the port of Algeciras, including three vessels from Philadelphia and one from Baltimore with a combined value of more than $400,000. Even if the courts free the ships, the captors have taken “a considerable amount” of property from the vessels and “grossly abused and ill-treated” the crews and passengers. Americans do little trade at Gibraltar, but the United States has advised the masters of merchant vessels to assemble at that port to sail in convoy under protection from “the Barbary Corsairs.” The merchants of Philadelphia have received no notice of a blockade of Gibraltar “as is usually given, by Nations acting with good faith to each other.” Ships that do not put into that port except in distress or to meet their convoys, and which have “fair & clear” papers, should not be molested. The merchants hope that the president “will take such Measures thereon, as the nature and Importance of the Case, may, in his opinion, require.”
